Holderman, J. This matter comes before the Court upon motion of Respondent to dismiss and Claimant’s objections to said motion. Respondent’s motion to dismiss is based on the premise that Claimant’s claim exceeded the limitation of the contract amount. The contract had a $20,000.00 limitation figure. Prior to June 1,1979, the limitation had not been exceeded and there was approximately $1,921.92 remaining unspent out of the total contract amount. During the month of June, five separate and distinct moves were made by Claimant on behalf of Respondent in the total amount of $786.65. As of June 27, 1979, a balance remained on the contract amount of $1,135.27. On June 28, 1979, Claimant was requested to move some furniture over a weekend for the Department of Public Aid, a move which if it had occurred as stated, would have involved less than $1,000.00 and been within the limitations of the contract and the appropriations (on which $1,135.27 remained). Claimant loaded the moving trucks and it was then determined that the carpet was not finished, elevators which Claimant had been informed would be available were not available, and considerable overtime was involved, which raised costs from $1,000.00 to $3,045.96. The record discloses that the delay was caused not by Claimant but by the Respondent and that had Claimant not provided the services it did provide, service would have been disrupted. The Court finds that the amount remaining unpaid on the contract amount is $1,135.27. It is hereby ordered: That an award in the amount of $1,135.27 be entered in favor of Claimant. ORDER ON MOTION TO VACATE AND AMEND Holderman, J. This matter comes before the Court upon stipulation to vacate order heretofore entered and entry of an amended order, a copy of which stipulation is attached to this order. An order was entered by this Court on April 30, 1980, granting an award to Claimant in the amount of $1,135.27. Respondent’s stipulation states that said order should be vacated and that the correct amount due Claimant is $3,963.12. It is hereby ordered: Motion to vacate order previously filed by Claimant is granted and a new award is hereby entered in favor of Claimant in the amount of $3,963.12.